UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended February 28, 2014 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 (For the transition period from June 1, 2013 to February 28, 2014). Commission File Number: 000-54500 Sports Asylum, Inc. (Formerly Plandel Resources, Inc.) (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4575 Dean Martin Drive, Suite 2206 Las Vegas, NV (Address of principal executive offices) (Zip code) (702) 973-1853 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) x Yes o No The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of April 7, 2014 was 31,000,000. 1 Table of Contents Page PARTI. Financial Information Item 1. Financial Statements 3 Condensed Balance Sheets at February 28, 2014 (unaudited), and May 31, 2013 4 UnaUnaudited Condensed Statements of Operations for the three and nine-month periods ended February 28, 2014 and 2013, and the period from March 19, 2010 (inception) to February 28, 2014 5 Unaudited Condensed Statements of Cash Flows for the nine-month periods ended February 28, 2014 and 2013, and the period from March 19, 2010 (inception) to February 28, 2014 6 Notes to Unaudited Condensed Financial Statements 7 to 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PARTII. Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 2 FINANCIAL INFORMATION FINANCIAL STATEMENTS The accompanying condensed balance sheets of Sports Asylum, Inc. (Formerly Plandel Resources, Inc.) (pre-exploration stage company) at February 28, 2014 and May 31, 2013, and the condensed statements of operations for the three and nine months ended February 28, 2014 and 2013, and for the period from inception (March 19, 2010) to February 28, 2014, and the condensed statements of cash flows for the nine months ended February 28, 2014 and 2013, and for the period from inception (March 19, 2010) to February 28, 2014, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended February 28, 2014 are not necessarily indicative of the results that can be expected for the year ending May 31, 2014. 3 SPORTS ASYLUM, INC. (FORMERLY PLANDEL RESOURCES, INC.) (Pre-Exploration Stage Company) CONDENSED BALANCE SHEETS February 28 May 31 ASSETS (Unaudited) Current Assets Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Accounts payable 58 - Advance from Related Parties Total Current Liabilities $ $ STOCKHOLDERS' DEFICIENCY Common Stock, $0.001 par value, 300,000,000 shares authorized; 31,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit during the pre-exploration stage ) ) Total Stockholders' Deficiency ) Total Liabilities and Stockholders’ Deficiency $ $ The notes are an integral part of these condensed financial statements 4 SPORTS ASYLUM, INC. (FORMERLY PLANDEL RESOURCES, INC.) (Pre-Exploration Stage Company) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Three Months Nine Months Nine Months March 19, 2010 ended ended ended ended (Inception) to Feb 28, 2014 Feb 28, 2013 Feb 28, 2014 Feb 28, 2013 Feb 28, 2014 REVENUES $
